 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   VICTOR M. CHAVEZ, Bar #113752
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   ROCKY COTTRELL

 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                   )   Case No. 1:17-CR-00021-DAD-BAM
                                                 )
12                     Plaintiff,                )   STIPULATION TO CONTINUE TRIAL DATE;
                                                 )   ORDER
13   vs.                                         )
                                                 )
14   ROCKY COTTRELL,                             )   DATE: March 26, 2019
                                                 )   TIME: 8:30 a.m.
15                    Defendant.                 )   JUDGE: Hon. Dale A. Drozd
                                                 )
16
17          IT IS HEREBY STIPULATED by and between the parties through their respective

18   counsel, Assistant United States Attorney Michael G. Tierney, counsel for Plaintiff, and
19   Assistant Federal Defender, Victor M. Chavez, counsel for Defendant Rocky Cottrell, that the

20   trial set for December 11, 2018 at 8:30 a.m., may be continued to March 26, 2019 at 8:30

21   a.m. Trial confirmation may be set for March 4, 2019 at 10:00 a.m.

22          The defense proposes this stipulation based on the unavailability of its forensic expert for

23   trial until February 20, 2019. Counsel were informed by the Court’s Clerk that the Court is not

24   available on the February 20, 2019 date. The next date that the Court is available is March 26,

25   2019. The defense expert is also available that date.

26          The parties agree that this resetting is necessary in order to provide the defendant with the

27   reasonable time necessary for effective preparation taking into account the exercise of due

28   diligence. Based on the foregoing the parties agree that the ends of justice served by resetting
 1   the trial date outweigh the best interests of the public and the defendant in a speedy trial.
 2   Therefore the parties agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),
 3   (B)(iv).
 4   Dated: November 16, 2018                       MCGREGOR W. SCOTT
                                                    United States Attorney
 5
 6                                                  /s/ Michael G. Tierney
                                                    MICHAEL G. TIERNEY
 7                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
 8
 9   Dated: November 16, 2018                       HEATHER E. WILLIAMS
                                                    Federal Defender
10
11                                                  /s/ Victor M. Chavez
                                                    VICTOR M. CHAVEZ
12                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
13                                                  ROCKY COTTRELL
14
15
16                                                ORDER
17          The Court has reviewed and considered the stipulation of the parties to continue the trial
18   in this case. Good cause appearing, the trial confirmation hearing as to Rocky Cottrell currently
19   set for November 26, 2018, is continued to March 4, 2019, at 10:00 a.m. The jury trial
20   currently set for December 11, 2018, is continued to March 26, 2019, at 8:30 a.m. Time is
21   excluded under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv),
22   as the ends of justice served by granting the continuance outweigh the best interests of the public
23   and the defendant in a speedy trial.
24
     IT IS SO ORDERED.
25
26      Dated:     November 16, 2018
                                                         UNITED STATES DISTRICT JUDGE
27
28
                                                      -2-
